Title: To George Washington from the New Hampshire Committee of Safety, 18 October 1775
From: New Hampshire Committee of Safety
To: Washington, George



Colony of New Hampshire In Committee of Safety [Exeter, N.H.] Octr 18th 1775
Sr

We have the Honr to acknowledge the Receipt of Yrs of the 15th Inst. & are deeply Sensible of Your Benevolence towards the Inhabitants of Portsmouth.
We have consulted the Committee of that Town & concluded to forward the whole Cargo except four hundred Barrels.
A Person of Integrity is appointed to weigh off & take an Account of the whole Cargo, to sell three hundred barrels thereof to the Inhabitants of Portsmouth & out of the Proceeds to pay the Sailors Wages.
Before the Receipt of Yrs Mr Moylan had settled the Method of Transportation. In Behalf of the Committee I have the Honor to be with the highest Esteem Yr Excellency’s most obedt Humble Servt

Wm Whipple

